Citation Nr: 9921790	
Decision Date: 08/04/99    Archive Date: 08/12/99

DOCKET NO.  93-25 510	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to a disability evaluation in excess of 20 
percent for postoperative residuals of a ventral hernia.  



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

William W. Berg, Counsel



INTRODUCTION

The veteran served on active duty from September 1942 to July 
1945.  

When this matter was previously before the Board of Veterans' 
Appeals (Board) in July 1995, it was remanded to the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas, for additional development.  Following the 
requested development, the RO continued its denial of the 
claimed benefit.  The matter is now before the Board for 
final appellate consideration.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained.  

2.  Postoperative residuals of a ventral hernia are 
manifested by a small, easily reducible hernia that measures 
about three centimeters in diameter and by surgical scars 
that are not shown to be ulcerative or tender and painful on 
objective demonstration.  

3.  No unusual or exceptional disability factors are shown 
with respect to the service-connected postoperative residuals 
of a ventral hernia.  


CONCLUSION OF LAW

The criteria for a disability evaluation in excess of 20 
percent for postoperative residuals of a ventral hernia have 
not been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 
38 C.F.R. §§ 3.321(b)(1), 4.7, 4.114, Diagnostic Code 7339 
(1998).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board finds that the veteran's 
claim for an increased rating is plausible and thus well 
grounded within the meaning of 38 U.S.C.A. § 5107(a); see 
Proscelle v. Derwinski, 2 Vet. App. 629 (1992) (a claim of 
entitlement to an increased evaluation for a service-
connected disability generally is a well-grounded claim).  
The Board is satisfied that all relevant evidence has been 
obtained with respect to this claim and that no further 
assistance to the veteran is required in order to comply with 
the duty to assist mandated by 38 U.S.C.A. § 5107(a).  

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41 and 4.42 
(1998), and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), 
the Board has reviewed the service medical records and all 
other evidence of record pertaining to the history of the 
disability at issue on this appeal.  The Board has found 
nothing in the historical record that would lead to the 
conclusion that the current evidence of record is not 
adequate for rating purposes.  

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity in civil occupations.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Separate diagnostic codes identify the 
various disabilities.  Where the issue is entitlement to an 
increased rating following the filing of a reopened claim, 
the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  The evidence 
in closest proximity to the recent claim is the most 
probative in determining the current extent of impairment.  
Id.  

Background

The record shows that the veteran developed a recurrent 
epigastric hernia following surgery in service during World 
War II and that it was recommended that he be discharged from 
service as physically unfit for duty.  

Service connection was initially established for 
postoperative residuals of a recurrent hernia in a rating 
decision dated in August 1945.  A 30 percent evaluation was 
assigned, effective from separation.  A VA examination in 
September 1946 showed the hernia to be large and not well 
supported by a belt.  The pertinent diagnosis was 
postoperative epigastric hernia with marked separation of 
rectus muscle fibers ("loss of muscle"), moderately severe.  
The disability was reevaluated under new rating criteria and 
found to be 40 percent disabling under Diagnostic Code 7339 
from the effective date of the new rating schedule in April 
1946.  

A VA special surgical examination in February 1949 revealed 
an upper left rectus scar that was about two inches in 
diameter.  There was diastasis of the muscle over an area of 
about one and a half inches in diameter that bulged slightly 
when the veteran arose from a supine position by means of his 
abdominal muscles and bulges some when he holds his nose and 
inflates his abdomen.  The diastasis of the rectus muscle was 
filled in by fairly firm scar tissue.  (Diastasis is 
separation of the rectus muscles of the abdominal wall.  
DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 461 (28th ed. 
1994).)  The pertinent diagnosis was postoperative ventral 
hernia.  

As a result of the examination findings, the RO reduced the 
evaluation to 20 percent disabling, effective from April 
1949.  The 20 percent evaluation was thereafter continued.  
In November 1954, the veteran was admitted to a VA hospital, 
where he underwent an epigastric herniorrhaphy with insertion 
of a prosthesis.  The discharge summary dated in December 
1954 shows that an examination of the abdomen revealed a 
four-inch long, longitudinal, well-healed scar one inch to 
the left of the umbilicus, beginning at the level of the of 
the umbilicus and extending superiorly into a two-centimeter 
square knot of scar tissue.  There was a well-healed five-
inch long transverse scar beginning about one inch to the 
right of the midline and extending to the lateral border of 
the left rectus muscle and passing through the knot of scar 
tissue.  This resulted in a T-shaped scar.  A small two-inch 
long, well-healed scar was present about two and a half 
inches above the umbilicus extending from the midline 
laterally over the right rectus muscle.  Coughing and 
straining caused a larger hernia defect through the T-shaped 
scar, which was reducible.  The wound resulting from the 
surgery found to be well healed, and the condition of ventral 
hernia was said to be completely cured when the veteran was 
discharged from the hospital.  Accordingly, the RO in January 
1955 reduced the evaluation for the service-connected 
disability to noncompensably disabling, effective from March 
1955.  

The zero percent rating was continued until a rating decision 
dated in August 1990, which assigned a 20 percent evaluation 
for postoperative residuals of a ventral hernia, effective 
from August 1989.  The veteran reopened his claim for an 
increased rating in April 1992 and has continuously 
prosecuted his claim ever since.  

Analysis

Under the rating schedule, a 20 percent evaluation is 
warranted for a small postoperative ventral hernia that is 
not well supported by a belt under ordinary conditions, or a 
healed ventral hernia or postoperative wound with weakening 
of the abdominal wall and indications of a supporting belt.  
A 40 percent evaluation requires a large ventral hernia that 
is not well supported by a belt under ordinary conditions.  A 
100 percent evaluation requires a massive, persistent hernia 
with severe diastasis of the recti muscles or extensive 
diffuse destruction or weakening of muscular and fascial 
support of the abdominal wall so as to be inoperable.  
38 C.F.R. § 4.114, Diagnostic Code 7339.  

Although the veteran maintains that his service-connected 
disability is more severely disabling than currently 
evaluated, the evidence of record does not support this 
assertion.  

A VA gastrointestinal examination in March 1998 revealed 
several abdominal scars that were described as "a little bit 
hard to identify."  They included a long midline scar from 
the lower sternum to the pubis.  The umbilicus was still in 
place, and there was a transverse scar anterior to the left 
rectus muscle that measured about 12 centimeters.  There was 
a long gently curved scar over the left rectus muscle that 
might have been the initial operation for treatment of a 
perforated peptic ulcer.  The examiner reported that he had 
reviewed the record and that the veteran did not have a large 
ventral hernia at this time.  The ventral hernia was 
described as an area of softening in the midline upper 
abdominal scar about two centimeters below the xiphoid 
process that probably represented a small, easily reducible 
hernia that measured about three centimeters in diameter.  
The remainder of the abdominal wall seemed to the examiner to 
be quite firm, despite the veteran's report that he was 
limited in "stumping," bending and weight lifting.  The 
examiner reviewed the noted the veteran's history of multiple 
surgeries for repair of the ventral hernia and said that they 
appeared to have been quite successful.  The pertinent 
diagnoses were status postoperative repair of ventral hernia, 
and status post repeat repair of ventral hernia in 1990.  

When seen in the VA outpatient clinic in January 1999, the 
veteran's condition was largely unchanged.  He complained of 
abdominal pain with walking.  An examination revealed a soft 
protuberant abdomen, positive bowel sounds in four quadrants, 
prominent superficial veins in the left and right upper 
quadrants, and two old midline abdominal scars.  There was 
thin abdominal musculature with no bruit masses or 
tenderness.  The impression was status post ventral hernia 
repair.  He was referred to prosthetics for abdominal 
support.  

The recent examination findings thus fail to show the 
presence of a large ventral hernia necessary to support the 
next higher evaluation under Diagnostic Code 7339.  Moreover, 
there are no recent findings to support a total schedular 
evaluation under the applicable diagnostic code.  There is no 
clinical evidence, despite a number of examinations during 
the course of this appeal, demonstrating a massive, 
persistent hernia with severe diastasis of the recti muscles 
or extensive diffuse destruction or weakening of muscular and 
fascial support of the abdominal wall so as to be inoperable.  
Indeed, there is no evidence in the entire record showing a 
massive hernia with severe diastasis of the recti muscles, 
and the recent evidence shows not that the ventral hernia is 
inoperable but that surgery has essentially cured the defect.  

A gastrointestinal examination by VA in October 1996 
indicated that the veteran was markedly obese and showed that 
the examiner could not feel any hernial defect or protrusion.  
Despite a history of operative repair of the ventral hernia, 
the examiner found no evidence of recurrence at that time.  

Although the findings on a VA gastrointestinal examination in 
December 1992 were a little more severe, the criteria for the 
next higher evaluation still were not equaled or more nearly 
approximated.  38 C.F.R. § 4.7.  The examination showed an 
irregular system of extensive surgical scars more or less in 
the midline of the abdomen.  There was a soft bulge in the 
left lower quadrant close to the surgical scar that could be 
reduced by persistent gentle pressure with the abdominal wall 
relaxed.  When the veteran strained, however, the bulge 
reappeared.  The lower two-thirds of the long surgical scar 
seemed weak with the impression of a linear defect that was 
about a quarter of an inch or so wide.  The diagnoses were 
hernia in the left lower quadrant that was probably a fat 
hernia secondary to the previous system of ventral hernias, 
and residuals of multiple operations for recurrent ventral 
hernias, secondary to the operation for a perforated ulcer in 
1944.  However, a large ventral hernia was not shown.  

Moreover, none of the surgical scars resulting from ventral 
hernia repair have been shown to be poorly nourished 
resulting in repeated ulceration or to be tender and painful 
on objective demonstration.  38 C.F.R. § 4.118, diagnostic 
codes 7803, 7804.  (1998).  Although the veteran underwent 
surgical excision of a left lower quadrant abdominal wall 
mass by VA in April 1992, the wound was found to be well 
healed within two weeks thereafter.  The Board therefore 
concludes that a separate compensable rating for the surgical 
scars resulting from ventral hernia repair under the holding 
of the Court of Appeals for Veterans Claims in Esteban v. 
Brown, 6 Vet. App. 259, 261-62 (1994), is not warranted.  

The Board has also considered possible entitlement to an 
extraschedular evaluation under the provisions of 38 C.F.R. 
§ 3.321(b)(1) (1998).  The RO considered possible entitlement 
to an extraschedular evaluation in January and May 1999 but 
declined to refer the claim for such consideration.  Under 38 
C.F.R. § 3.321(b)(1), an extraschedular evaluation is 
warranted only if the case presents such an exceptional or 
unusual disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.  The record does not, 
however, present such a picture.  The service-connected 
ventral hernia has required hospitalizations on a couple of 
occasions since World War II for surgical repair, but 
frequent recent hospitalizations for this disability are not 
shown.  There is likewise no real showing that the 
postoperative ventral hernia has resulted in marked 
interference with employment such as to render impractical 
the application of the regular schedular standards.  To the 
extent occupational impairment is shown, it is contemplated 
in the 20 percent rating currently assigned.  See 38 C.F.R. 
§ 4.1 (1998) (generally, the degrees of disability specified 
in the rating schedule are considered adequate to compensate 
for considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability).  Based on these considerations, the Board 
finds that the RO did not err in refusing to refer the claim 
to the Director of the VA Compensation and Pension Service 
for an initial determination.  See Floyd v. Brown, 
9 Vet. App. 88, 95 (1996).  


ORDER

An increased evaluation for postoperative residuals of a 
ventral hernia is denied.  



		
	WAYNE M. BRAEUER
	Member, Board of Veterans' Appeals



 

